DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,025,825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Chau on 1/26/2022.

The application has been amended as follows: 

IN THE CLAIMS:
1. 	(Previously Presented) A method comprising: receiving, at data processing hardware, an image stream from an imaging device; identifying, by the data processing hardware, image frames of the image stream, each of the image frames having an array of pixels including a plurality of rows; determining, by the data processing hardware, at least one row exposure value for each of the rows in each of the image frames in the image stream, the at least one row exposure value being a sum of the 

2. 	(Previously Presented) The method of claim 1, wherein the reference frame is at least one of the image frames immediately preceding and/or immediately succeeding the defective image frame.

3. 	(Currently Amended) The method of claim 1, wherein [[in]] the instantaneous change in the slope is an increase in the row exposure value which exceeds a threshold.

4. 	(Previously Presented) The method of claim 3, wherein the instantaneous change is a change which occurs within a predetermined number of adjacent rows.

5. 	(Previously Presented) The method of claim 1, wherein the row exposure value is a sum of the pixel values for all pixels in one of the rows.

6. 	(Previously Presented) The method of claim 1, further comprising applying, by the data processing hardware, a temporal filter median to the defective image frame.



8. 	(Previously Presented) The method of claim 1, further comprising determining, by the data processing hardware, that the defective image frame should be modified where a modification threshold is satisfied.

9. 	(Previously Presented) The method of claim 8, wherein the modification threshold is at least one of a minimum number of defective rows of a defective image frame and a minimum number of consecutive defective image frames of the image stream.

10. 	(Previously Presented) The method of claim 1, wherein the overexposed row of the defective image frame corresponds to a period of an electromagnetic radiation pulse.

11. 	(Previously Presented) A video imaging system comprising: an endoscope; a light source coupled to the endoscope; a camera control unit; a display; wherein the camera control unit includes a data processing hardware, and a memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving, at data processing hardware, an image stream from an imaging device; identifying, by the data processing hardware, image frames of the image stream, each of the image frames having an array of pixels including a plurality of rows; determining, by the data processing hardware, at least one row exposure value for each of the rows in each of the image frames in the image stream, the at least one row exposure value being a sum of the pixel values for all pixels in one of the rows; generating, by the data processing hardware, at least one row-exposure curve for each image frame based on the row exposure values for each of the rows in the image frame; identifying, by the data processing hardware, a defective image frame by identifying a 

12. 	(Previously Presented) The video imaging system of claim 11, wherein the reference frame is at least one of the image frames immediately preceding and/or immediately succeeding the defective image frame.

13. 	(Previously Presented) The video imaging system of claim 11, wherein the defective image frame is a plurality of defective image frames, each of the plurality of the defective image frames are successive to each other.

14. 	(Previously Presented) The video imaging system of claim 11, wherein the row exposure value is a sum of pixel values for all pixels in one of the rows.

15. 	(Previously Presented) The video imaging system of claim 11, further including a temporal filter median to the defective image frame.

16. 	(Previously Presented) The video imaging system of claim 11, wherein the optical device is a rolling shutter complementary metal oxide semiconductor sensor.



18. 	(Previously Presented) The video imaging system of claim 11, further comprising determining that the defective image frame should be modified where a modification threshold is satisfied.

19. 	(Previously Presented) The video imaging system of claim 18, wherein the modification threshold is at least one of a minimum number of defective rows of a defective image frame and a minimum number of consecutive defective image frames of the image stream.

20. 	(Previously Presented) The video imaging system of claim 11, wherein the overexposed row of the defective image frame corresponds to a period of an electromagnetic radiation pulse.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Povlick et al. (U.S. Patent Publication No. 20150381890 A1).  As cited in prior actions, Povlick discloses flash collision detection and compensation as relating to rolling shutter cameras.  Row summation logic aggregates pixel values for each row of each frame, and summed row values between rows are compared on a row-by-row basis to determine whether an extraneous flash has influenced image data.  Row white balance and auto exposure data may be computed based on aggregated row summation data.
Parulski et al. (U.S. Patent Publication No. 20090284637 A1) discloses performing an evaluation between a first and second image frame – particularly, a subtraction in the form of intensities on a pixel-
Modell et al. (U.S. Patent Publication No. 20140253704 A1) discloses imaging under a global or rolling shutter CMOS imaging sensor, determining saturated or overexposed pixels in received frames captured from the imager.  A received row of pixels is determined to be invalid when the number of saturated pixels exceeds a given predetermined threshold.  When a row is determined to be invalid, the entire row may be replaced with a valid row – a row with a number of saturated pixels below a given threshold from a frame earlier.
Border et al. (U.S. Patent Publication No. 20090021588 A1) discloses determining and compensating for motion of an imaging device – particularly a rolling shutter CMOS imaging camera.  A temporal median filter is suggested for mitigation of blurring effects when an aggregate/composite image is formed.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1 and 11: “identifying, by the data processing hardware, a defective image frame by identifying a defective row, the defective row being represented by an instantaneous change in a slope of the at least one row-exposure curve”, “identifying, by the data processing hardware, a replacement row from a reference image frame, the reference image frame being an image frame taken before the defective image frame, the replacement row being a row having a row-exposure curve spatially corresponding to the defective row”, and “modifying, by the data processing hardware, the defective image frame by replacing entirely the defective row with the replacement row.”
Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486